          Case 1:20-cr-00412-AT Document 100 Filed 03/16/21 Page 1 of 1

                                                                USDC SDNY
UNITED STATES DISTRICT COURT                                    DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                   ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                       DOC #: _________________
                                                                DATE FILED: 3/16/2021

              -against-
                                                                         20 Cr. 412 (AT)

BRIAN KOLFAGE,                                                               ORDER
STEPHEN BANNON,
ANDREW BADOLATO, and
TIMOTHY SHEA,

                       Defendants.
ANALISA TORRES, District Judge:

         The conference scheduled for March 23, 2021, is hereby ADJOURNED to May 3,
2021, at 1:00 p.m., and will proceed using the Court’s videoconferencing software. See In re
Coronavirus/Covid-19 Pandemic, 20 Misc. 176, ECF No. 5 (S.D.N.Y. Mar. 11, 2021) (Criminal
proceedings “cannot in all instances be conducted in person without seriously jeopardizing
public health and safety . . . video teleconferencing, or telephone conferencing if video
conferencing is not reasonably available, may be used in such proceedings with the consent of
the defendant”). Chambers will provide the parties with instructions on how to appear via video.

        To optimize the quality of the video feed, only the Court, Defendants, defense counsel,
and counsel for the Government will appear by video for the proceeding. Co-counsel, members
of the press, and the public may access the audio feed of the conference by calling (888) 398-
2342 or (215) 861-0674 and entering access code 5598827. All of those accessing the
conference—whether in listen-only mode or otherwise—are reminded that recording or
rebroadcasting of the proceeding is prohibited by law.

       SO ORDERED.

Dated: March 16, 2021
       New York, New York
